IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-69,851-03


EX PARTE RENE SANCHEZ, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. K-89-12-00114-CRK-B IN THE 218TH JUDICIAL DISTRICT COURT
FROM KARNES COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to burglary of a
building and was sentenced to thirty-five years' imprisonment.  He did not appeal his conviction.
	In the instant application, Applicant contends that he is being held improperly when he
should have been released to mandatory supervision, and that his 1997 parole revocation was not
based on reasonable suspicion or sufficient evidence that he had violated the terms of his release.	This Court has reviewed Applicant's first ground for relief and has determined that it is
without merit because Applicant's flat time plus his good time do not add up to his maximum
sentence.  Applicant's second claim is barred from review under Article 11.07, Section 4 of the
Texas Code of Criminal Procedure.  It is therefore dismissed.

DO NOT PUBLISH
DELIVERED: June 29, 2011